COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
MORGAN T. ZURN                                                      LEONARD L. WILLIAMS JUSTICE CENTER
VICE CHANCELLOR                                                        500 N. KING STREET, SUITE 11400
                                                                      WILMINGTON, DELAWARE 19801-3734


                                      February 8, 2022

    Richard L. Abbott, Esquire                   Donald L. Gouge, Jr., Esquire
    Abbott Law Firm                              Donald L. Gouge, Jr., LLC
    724 Yorklyn Road, Suite 240                  800 North King Street, Suite 303
    Hockessin, Delaware 19707                    Wilmington, Delaware 19801

         RE: Everett W. Jones, III, et al. v. William T. Collison,
             Civil Action No. 2020-0149-MTZ

Dear Counsel:

         I write to address the Motion for Reargument And/Or New Trial (the

“Motion”) filed by plaintiffs Everett W. Jones, III, and Margaret E. Dayton

(“Plaintiffs”).1     The Motion asserts the Court’s post-trial order (the “Order”)

misapprehended the law governing permissive use of another’s land in concluding

Plaintiffs failed to prove the elements of adverse possession.2 For the reasons that

follow, the Motion is denied. I write for the parties and those familiar with the Order,

using the terms defined therein.




1
    Docket Item (“D.I.”) 75; see also D.I. 73.
2
  See Jones v. Collison, 2021 WL 6143598 (Del. Ch. Dec. 30, 2021) [hereinafter “Order”].
As in the Order, citations in the form “PX —” refer to Plaintiffs’ trial exhibits and citations
in the form “DX —” refer to Defendant’s trial exhibits. See D.I. 66; D.I. 67.
Everett W. Jones, III, et al. v. William T. Collison,
Civil Action No. 2020-0149-MTZ
February 8, 2022
Page 2 of 7

         Under Court of Chancery Rule 59(f), reargument will be granted only where

the Court “overlooked a decision or principle of law that would have controlling

effect or . . . misapprehended the facts or the law so the outcome of the decision

would be different.”3 A motion to set aside a final judgment under Rule 60 may be

granted in the Court’s discretion on upon such terms which are just, in view of the

significant interest in preserving the finality of judgments.4

         As an initial matter, I note that while the Motion was pending, Plaintiffs filed

a notice of appeal.5 Only the Delaware Supreme Court can determine whether that

notice was effective. Yet I cautiously proceed to resolve the Motion based on

Supreme Court precedent holding that a notice of appeal filed while such a post-trial

motion is pending “is a nullity”6 that “never divested [the trial court] of jurisdiction

to act on the appellants’ motion for reargument.”7




3
  Pontone v. Milso Indus. Corp., 2014 WL 4352341, at *1 (Del. Ch. Sept. 13, 2014)
(compiling cases).
4
    See, e.g., Wolf v. Triangle Broad. Co., 2005 WL 1713071, at *1 (Del. Ch. July 18, 2005).
5
    D.I. 77.
6
 First Health Settlement Class v. Chartis Specialty Ins. Co., 111 A.3d 993, 998 (Del.
2015).
7
    Bowen v. E.I. DuPont de Nemours & Co., Inc., 879 A.2d 920, 922 (Del. 2005).
Everett W. Jones, III, et al. v. William T. Collison,
Civil Action No. 2020-0149-MTZ
February 8, 2022
Page 3 of 7

           The Order found the Original Drainage Pipe was likely installed before 1980

and was in place by at least April 1987.8 Before this action was filed, Plaintiffs

represented through counsel “that the Original Drainage Pipe was ‘placed there with

the consent of all former property owners’ and that ‘the former owners of the Lots

agreed to the placement of a joint drainage pipe and drain that commenced on

[Plaintiffs’ Lot], and traveled across [Defendant’s Lot].”9 Based on these unrebutted

statements, I found that “whoever installed the Original Drainage Pipe had

permission from both Lots’ owners.”10 I concluded the Original Drainage Pipe was

permissive and not adverse, and so Plaintiffs failed to establish a prescriptive

easement.11

           On reargument, Plaintiffs contend that the Court misapprehended the law in

concluding that the original permissive license from the Peterses continued after the

Peterses sold Defendant’s Lot to the Kraatzes in April 1987. Plaintiffs contend the

change of title revoked the permissive license, and effectively restarted the adversity




8
    Order at *2.
9
    Id. (quoting PX 9 at 1, and DX 1 ¶ 23).
10
     Id.
11
  Id. at *5 (citing, inter alia, Restatement (Third) of Property (Servitudes) § 2.16 cmt. f
(2000) (“A use that is initially permissive can become adverse only by express or implied
revocation or repudiation of the license.”)).
Everett W. Jones, III, et al. v. William T. Collison,
Civil Action No. 2020-0149-MTZ
February 8, 2022
Page 4 of 7

analysis in April 1987. Plaintiffs argue the Kraatzes never granted permission

themselves, so the Original Drainage Pipe became adverse in April 1987 and

remained so for over twenty years.

         Plaintiffs are correct that permission to use another’s land is a form of license,

and that such a license is always revocable.12 But Plaintiffs are incorrect on the fate

of such a license when the grantor sells the servient property. This Court settled in

1910 whether permissive use is revoked by conveyance of the servient estate, in

Baynard v. Every Evening Printing Co.13 The Baynard Court began with the

principle

         that if there is a permission or consent of the owner of the servient
         tenement to the user at the time when the user began, the subsequent
         user does not become adverse, unless there be something said or done
         showing that the continued user was thereafter under a claim of right
         arising otherwise than the original permission and so continued for 20
         years uninterruptedly. . . . The claim of right must be based on
         something other than the original transaction, if that be a permission,
         for its continuance as a permission is presumed until rebutted.14




12
   E.g., Coker v. Walker, 2013 WL 1858098, at *3 (Del. Ch. May 3, 2013) (“A license
amounts to a permissive use granted by the owner of a property to another which is
terminable at the will of the owner.”).
13
     77 A. 885 (Del. Ch. 1910).
14
  Id. at 890 (citing Cooper v. McBride, 9 Del. (4 Houst.) 461 (Super. 1873)) (emphasis
added).
Everett W. Jones, III, et al. v. William T. Collison,
Civil Action No. 2020-0149-MTZ
February 8, 2022
Page 5 of 7

Then the Court considered whether a subsequent conveyance alone could rebut the

continuance of permission or revoke that permission. It concluded it cannot.

         In the case at bar, there was nothing but the conveyance of the servient
         tenement, and in the absence of some authority, or some reasonable
         principles shown for it, a mere conveyance of the legal title to the
         servient tenement will not render the subsequent user i[p]so facto
         adverse. Therefore it has been held that, when the user begins by
         prescription, its continuance after a conveyance of the servient
         tenement will not, solely by reason of the conveyance, be deemed
         adverse.

         ...

         [I]nasmuch as the original user began by permission, such permission
         was presumed to continue until it be shown that the user became hostile,
         and therefore adverse as well as under a claim of right, and there was
         no evidence to rebut the presumption of the continuance of the
         presumption. . . . [T]he conveyance of the defendant’s land to the
         defendant did not ipso facto render adverse the user theretofore
         permissive. 15




15
     Id. at 891–92.
       The Order did not overlook this law. The Order cited the Restatement (Third) of
Property (Servitudes), which explains: “A use that is initially permissive can become
adverse only by express or implied revocation or repudiation of the license.” Order at *5
n.68 (citing Restatement (Third) of Property (Servitudes) § 2.16 cmt. f (2000)). That
section goes on: “Although it is often said that a license is not transferable, transfer of a
permissive use right seldom converts a permissive use into an adverse use.” Id. Illustration
19 explains “the transfer of [property,] alone, would not constitute a repudiation of the
license.” Id. at illus. 19. Other facts about the relationship between the user and the first
owner as compared to the second owner could justify a conclusion that the license was
revoked upon transfer; but transfer of the property alone does not repudiate the license.
Everett W. Jones, III, et al. v. William T. Collison,
Civil Action No. 2020-0149-MTZ
February 8, 2022
Page 6 of 7

         So too here. Plaintiffs point only to the transfer of Defendant’s Lot to the

Kraatzes as the means of revoking the permissive license for the Original Drainage

Pipe. As a matter of law, that is not enough. Plaintiffs do not point to any other

evidence that use of Defendant’s Lot while the Kraatzes owned it was adverse. The

only evidence of the character of use, while after the twenty-year prescriptive period,

is the fact that the Kraatzes gave permission to update the Original Drainage Pipe in

July 2007.16 Plaintiffs have not demonstrated Plaintiffs’ Lot’s permissive use of

Defendants’ Lot ever became adverse.

         In the alternative, Plaintiffs contend that if their Lot’s use of Defendant’s Lot

remained permissive after the Kraatzes bought Defendant’s Lot, then that permissive

use continued unabated such that Plaintiffs enjoy that permission. This is the first

time Plaintiffs have asserted they have permission to prevail on Defendant’s Lot. To

date, they have exclusively asserted a theory of prescriptive easement.17 “A party




16
   Order at *2 (“After obtaining Mr. Kraatz’s approval, Plaintiff Jones reconfigured the
drainage system for the water runoff of both Lots. Plaintiff Jones installed a drain box
underground where the drain lines for the Lots met (the ‘Drain Box’).” (alterations and
internal quotation marks omitted) (quoting Dayton v. Collison, 2020 WL 3412701, at *2
(Del. Super. June 22, 2020), aff’d, 250 A.3d 763 (Del. 2021) (TABLE))). This is also
consistent with Plaintiffs’ statement through counsel that the Original Drainage Pipe was
“placed there with the consent of all former property owners.” PX 9 at 1 (emphasis added).
17
     See generally D.I. 1; D.I. 21; D.I. 27; D.I. 57.
Everett W. Jones, III, et al. v. William T. Collison,
Civil Action No. 2020-0149-MTZ
February 8, 2022
Page 7 of 7

may not present a new argument for the first time in a motion for reargument. Thus,

the argument is waived, and the motion for reargument is denied.”18

         Finally, Plaintiffs have offered no basis under Rule 60 to set aside the

judgment in Defendant’s favor.19

         The Motion is DENIED. To the extent the foregoing requires an order to take

effect, IT IS SO ORDERED.

                                                   Sincerely,

                                                   /s/ Morgan T. Zurn

                                                   Vice Chancellor


MTZ/ms


cc: All Counsel of Record, via File & ServeXpress




18
   inTEAM Assocs., LLC v. Heartland Payment Sys., Inc., 2016 WL 6819734, at *2 (Del.
Ch. Nov. 18, 2016) (footnote omitted) (citing Oliver v. Boston Univ., 2006 WL 4782232,
at *1 (Del. Ch. Dec. 8, 2006)).
19
     See Ct. Ch. R. 60.